Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 6 canceled
Claims 1-5 and 7-16 pending
Claim Objections
Claim 16 objected to because of the following informalities:  Claims 16 depend on canceled claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 10, 12 and 14rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The newly amended claim 1, was amended to include the entire limitation of claim 6. However, claims 8, 10, 12 and 14 are the exact limitation of the old/canceled claim 6. Therefore, claims 8, 10, 12 and 14 do not further limit claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9, 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Niizuma (WO 2015/199201 A1, English translated), in view of Chen (PG Pub2009/0015147 A1) and in further view of Wang (PG Pub 2007/0084732 A1) and with Stockum (US Pat. 9,379,326 B2, used as evidentiary support).
Consider Claim 1, Niizuma teaches the process of forming a mesh shape pattern (pattern intermediate) (abstract, figure 4) by applying liquid lines comprising functional material to a substrate/base material (abstract), where the functional material comprises conductive material (page 21, line 18-19), conductive material comprises metal particles such as silver (page 11, 5th to 6th paragraphs). Niizuma teaches the process of forming display panel such as touchscreen sensor (page 13, 4th paragraph). Niizuma teaches the post-treatment such as electroplating treatment to the formed pattern (page 13, third paragraph). Niizuma teaches the process of applying liquid line to the substrate using inkjet process (page 13, third paragraph). Niizuma teaches the process of forming close geometry (pattern intermediate) (figure 4D) by printing liquid line containing functional/conductive material forming first-line shape liquid on the substrate, subsequently drying the first-line shape liquid, followed by applying a second line shaped liquid on the substrate by intersecting with the already formed a region/edge of the first line shape liquid, then drying the second line shape liquid (page 20, claim 1, 1st-2nd paragraphs, figure 4A–4D). Niizuma teaches in the process of forming pattern intermediate by applying liquid line on the substrate/base material, and the process of drying the dropped/applied liquid two main sections are formed; outer small gage wire (W1, W2) and inner small gage wire (50) (figure 1, figure 8). Where the inner small gage wire is the discontinuous part of the pattern intermediate, and the outer small gage wire is the plating target part of the pattern intermediate. 

    PNG
    media_image1.png
    485
    615
    media_image1.png
    Greyscale

Niizuma does not teach the process of removing the inner small gage wire/discontinuous part of the pattern intermediate.
However, Chen is in the prior art of forming electronic display device (abstract), teaches the process of inkjet printing of a covering material onto a substrate forming a structure having a raised edge using coffee-ring effect (abstract, Fig. 2B). Chen teaches the deposition process is formed into any desired pattern/shape such as polygons ([0031], Figs. 5A-5D). Chen teaches the process of depositing droplet (22), onto a substrate (20) forming lines (24) on the outer portion (as plating target) and a central part (26) as an inner parts (as discontinuous part) during the drying step, where the central part (discontinuous part) is removed by surface micro etching method (27) (Figs. 2A-2E, [0037]-[0038]), where the surface micro–etching method include immersion, spraying with a solvent [0038]. 

    PNG
    media_image2.png
    480
    331
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    200
    286
    media_image3.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Niizuma with Chen to remove the small gage wire/discontinuous part, to have the thin film (29) into a direct contact with the layer/substrate (20) (figure 2G, [0039]).
The combined Niizuma (with Chen) does not teach the removal of inner small gage wire/discontinuous part with plating solution, or the electroplating process with electroplating solution having multiple metals salt, and complexing agent.
However, Wang is in the process of electroplating electrodes using metal plating baths (abstract, [0002]), teaches the process of electroplating using metal electroplating baths comprising metal ions source, electrolyte, suppressors [0016]. Wang teaches the metal ions to include metal salts such as metal sulfide, metal halide, of metals such as copper, nickel, tin, zinc [0017], where the electrolyte includes acidic material such as phosphoric acid [0019], and where the suppressors include complexing agent such as citric acid [0046].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niizuma (with Chen) with Wang to use Wang’s metal plating solution, to provide with deposited metal having selectively desired level of impurities to reduce the formation of the stress induced voids within the formed metal lines [0007].
The combined Niizuma (with Chen and Wang) teaches the forming of lines including plating target (W1 and W2), and discontinuous part (50) (Niizuma, Fig. 8) where the lines are formed from a fine conductive particle such as silver (Niizuma, page 11, 5th to 6th paragraphs), and electroplating solution comprising phosphoric acid (Wang, [0019]). 
Wang does not explicitly teach the removal/etching of the formed discontinuous portion (50) using the above ingredient of the electroplating bath.
However, Stockum is in the process of selectively etching silver nano wire using etching paste, where the etching paste is an acidic etching paste, printed onto the surface of the material, including phosphoric acid (Col. 3, lines 4-30).
Therefore, the electroplating solution of Wang comprising phosphoric acid would be used to selectively etch the discontinuous part (50) of Niizuma which comprises silver nano particle, and electroplating the remaining plating target (W1 and W2).
Consider Claim 2-5, the combined Niizuma (with Chen and Wang) teaches the electroplating solution to include multiple metal salt such as metal sulfide, metal halide where the metal include elements such as copper, nickel, Tin, and zinc (Wang, [0017]) thus forming copper sulfate (0.159 EV), nickel sulfate (1.59 EV), zinc sulfate (-1.199 EV), and Stannous chloride (-1.07 EV). Where it would be obvious for skilled person in the art to adjust the concentration of the desired metallic salts to electroplate a desired metal pattern/electrode, using a desired metal salt as main metallic salt (including copper and nickel), while having the two other metal salt as additional impurities (including zinc and Tin), using known engineering principles and routine experimentation, with reasonable expectation of success.
Consider Claims 7, 9, 11, 13 and 15-16, the combined Niizuma (with Chen and Wang) teaches the process of ink jetting the conductive material onto the substrate (Niizuma, page 2, 2nd to last paragraph, and Example 1 page 13).

Response to Arguments
Applicant’s arguments, filed 06/16/2022, with respect to the rejection(s) of claim(s) 1-5 and 7-16 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niizuma with Chen and Wang.

The applicant argued against the prior arts in the previously applied.
However, in light of the newly applied arts and the newly applied rejection, the applicant’s arguments are moot, and a new second non-final office action is issued.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718